ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_01_FR.txt. 86

DÉCLARATION DE M. RANJEVA

J'ai voté en faveur de la décision de la Cour car j'estime qu’elle est
conforme au droit pertinent. J'aurais néanmoins souhaité que la Cour fat
plus explicite en ce qui concerne le problème de sa compétence judiciaire
consultative en insistant sur le fait que la structure de la question de
l’Assemblée mondiale de la Santé ne lui avait pas permis d’exercer la
compétence qu’elle avait de toutes les façons.

{Signé) Raymond RANJEVA.

24
